Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1672
                       Lower Tribunal No. 18-24655
                          ________________


                          Cordis Corporation,
                                  Appellant,

                                     vs.

                         Nicole Williams, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, David C. Miller, Judge.

     Crowell & Moring LLP, and Vincent J. Galluzzo (Washington, D.C.);
and Wallen Kelley, and John D. Golden, for appellant.

     Searcy Denney Scarola Barnhart & Shipley, P.A., and Joseph R.
Johnson (West Palm Beach), for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Cordis Corporation (“Cordis”) appeals from a non-final order denying

its motion to dismiss on the ground of forum non-conveniens. We affirm.

     The    plaintiff,   Nicole   Williams,   individually,   and   as   personal

representative of the Estate of Charles Windell Williams, Jr., and as

Guardian for Kaleb J. Williams and Kailyn G. Williams, brought a product

liability suit against Cordis, alleging that defects in the Cordis TrapEase

Permanent Inferior Vena Cava Filter (“Cordis IVC Filter”) caused the

deceased’s injuries and death. The plaintiff is a citizen and resident of the

state of Maryland. Cordis is a Florida corporation and maintains an office in

Miami Lakes, Florida. Cordis’s Miami Lakes office is the central location for

handling product complaints, quality control, risk management, training,

and regulatory compliance involving the Cordis IVC Filter.

     Following a hearing, the trial court denied Cordis’s motion to dismiss

on the ground of forum non conveniens. Based on our review of the record,

including the trial court’s order addressing each of the forum non

conveniens factors, 1 we conclude that the trial court did not abuse its

discretion in denying the motion. As such, we affirm the order under review.

1
  The analysis for forum non conveniens is well established in Florida law.
See Cortez v. Palace Resorts, 123 So. 3d 1085 (Fla. 2013); Kinney Sys.,
Inc. v. Cont’l Ins. Co., 674 So. 2d 86 (Fla. 1996); Abeid-Saba v. Carnival
Corp., 184 So. 3d 593, 599 (Fla. 3d DCA 2016); Telemundo Network Grp.,
LLC v. Azteca Int'l Corp., 957 So. 2d 705, 709 (Fla. 3d DCA 2007); Fla. R.
Civ. P. 1.061(a).

                                        2
Aerolineas Argentinas, S.A. v. Gimenez, 807 So. 2d 111, 113 (Fla. 3d DCA

2002) (stating that decision to grant or deny a forum non conveniens

motion for dismissal rests in the sound discretion of the trial court).

      Affirmed.




                                       3